 1

 2

 3

 4
                              IN THE UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                        TACOMA DIVISION
 6

 7   TABBY LABREA,                                        Civil No. C18-5151-MLP

 8          Plaintiff,                                    ORDER GRANTING STIPULATED
                                                          MOTION FOR EAJA FEES
 9          v.

10   COMMISSIONER OF SOCIAL SECURITY,

11          Defendant.

12          After considering the filings of the parties regarding this issue, it is hereby ORDERED that

13   attorney fees in the amount of $7,741.44 shall be awarded to Plaintiff pursuant to 28 U.S.C. §

14   2412(d) (EAJA), subject to any offset as described in Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

15          If the EAJA fees are not subject to an offset as described in Ratliff, the check for EAJA

16   fees shall be made payable to Dellert Baird Law Offices, PLLC, based upon Plaintiff’s assignment

17   of this fee to her attorney. The check for EAJA fees shall be mailed to Plaintiff’s counsel at Dellert

18   Baird Law Offices, PLLC, 2805 Bridgeport Way W, #23, University Place, WA, 98466.

19          IT IS SO ORDERED.

20          Dated this 9th day of April, 2019.


                                                           A
21

22                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
23

24


     ORDER - 1
